Deaderick, C. J.,
delivered the opinion of the court.
This is an action brought by plaintiff, J. C. Bar-bee, as administrator of his son, Eugene Barbee, by original attachment, for the killing of said Eugene by defendant.
The suit is brought without any bond for costs and damages, but plaintiff made oath that he was unable to bear the expenses of the suit, and that intestate left no property, etc. Upon motion, the court discharged the attachment and dismissed the suit, and plaintiff has appealed under the pauper’s oath.
*349The question presented by tbe record is: Can. tbis suit be maintained by the administrator without bond? The plaintiff is the father and sole beneficiary in the suit, and might, under our statutes, have brought the suit in his own name, and for his own benefit.
Without, therefore, discussing or determining the question whether an administrator may, in ordinary cases, prosecute a suit in forma pauperis, we hold that in a case like this, where the administrator is personally the sole beneficiary of any recovery that may be had where he may in his individual character maintain the suit, he cannot, in the character of administrator, prosecute such action in forma pauperis.
The judgment of the circuit court 'will be affirmed.